Citation Nr: 1008678	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-15 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear defective 
hearing.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had active military duty from December 1963 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

In August 2009, the Board remanded this claim for further 
development.  At that time the issue on appeal was 
entitlement to service connection for bilateral defective 
hearing.  While the case was in remand status, the Veteran 
was granted service connection for right ear hearing loss.  
Thus the issue remaining on appeal is noted on the first page 
of this decision.  The case has been returned to the Board 
and is ready for further review.  The Board is satisfied that 
there was substantial compliance with its remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  


FINDING OF FACT

The evidence indicates that the Veteran's left ear hearing 
loss began many years after service and is not related to the 
Veteran's military service.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the November 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the Veteran submitted a private examination report.  
Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained.  See 38 C.F.R. § 3.159(c)(4) (2009).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination obtained 
in this case are more than adequate.  The examination 
provided adequate basis for determining this claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as sensorineural defective 
hearing, may be presumed if manifested to a compensable 
degree within the first post service year.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  This regulation defines 
hearing loss disability for VA compensation purposes.  The 
United States Court of Appeals for Veterans Claims (Court), 
has held that the threshold for normal hearing is from 0 to 
20 decibels, and that higher threshold levels indicate some 
degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  
  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for left ear hearing loss. 

The Veteran's service treatment records are negative for left 
ear hearing loss.  At entrance, in December 1963, audiometric 
findings were normal.  Normal findings were also noted on 
audiometric testing at separation in March 1965.  However the 
audiometric findings do show that the pure tone decibel 
thresholds for the left ear increased at each frequency 
tested from entrance until separation from 5 to 10 decibels.  
Based upon the evidence in the claims file, the first time 
the Veteran's left ear hearing loss by VA standards is shown 
is in the October 2007 private audiometric examination where 
pure tone thresholds, in decibels, for the left ear were as 
follows:

HERTZ --500 1000 2000 3000 4000: LEFT; 20, 20, 35, 60, 70, 
respectively.  The average pure tone threshold was 43.75 
decibels in the left ear.  

The audiologist stated that the results showed moderate 
sensorineural hearing loss in both ears.  The examiner stated 
that he had the opportunity to review some of the service 
records and that from the Veteran's history of being exposed 
to the noise of rifles, machine guns, tanks and generators 
while serving in the military during the mid 1960's it is 
quite likely that this was the beginning of his hearing loss.  
It was noted that since that time the Veteran had not been 
exposed to any significant amount of noise and that the type 
and degree of his hearing level on the audiogram was 
consistent with noise induced hearing loss.  

A January 2008 VA audiology consult is of record.  This 
evidence has been determined by the Board to be inadequate 
for rating purposes since no audiometric examination was 
conducted.  The clinician offered an opinion that the current 
hearing loss is not the result of noise exposure in service.  
It was stated that normal audiograms after exposure to noise 
would verify that any hearing loss had recovered without 
permanent loss. 

The Veteran was examined by VA in October 2009.  The claims 
file and the medical records were reviewed.  The Veteran 
stated that while his MOS was switchboard operator he did 
that less than on day and that during service, he was a 
company truck driver and worked on generators.  He reported 
extensive exposure to noise shooting rifles during basic 
training and exposure to rifles, machine guns and tank fire 
while on maneuvers in the desert for a summer.  He denied 
civilian occupational noise exposure except for some light 
infrequent farming and also denied recreational noise 
exposure.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
25
20
45
60
75

Speech audiometry revealed speech recognition ability of 66 
in the left ear.  Sensorineural hearing loss was diagnosed.  
The examiner stated that the claims file was reviewed and the 
enlistment and separation examinations were located.  It was 
noted that after converting the audiograms to ISO, both 
showed normal hearing in each ear.  It was noted that left 
ear thresholds for 500, 1000, 2000, and 4000 Hz. did not show 
significant shift in hearing thresholds for all four 
thresholds from entrance to separation testing.  The examiner 
reported that it is less likely as not that the Veteran had a 
hearing shift or a hearing loss for those Hz. in the left ear 
as a result of military noise exposure.  The examiner noted 
his clinical experience and expertise as a licensed 
audiologist as his rationale and also stated that according 
to the literature, one can expect threshold change from test 
to test for as much as 10 dB.  He stated that therefore for a 
threshold shift to be considered a significant change it must 
change more than 10 dB.  

The Board has considered the evidence relevant to this claim, 
and first finds that the audiological examination results and 
diagnoses of left ear hearing loss are sufficient to support 
a finding of current hearing disability for VA benefits 
purposes. 38 C.F.R. § 3.385 (2009).  However, in order to 
establish service connection for a disability, it is also 
necessary that the evidence demonstrate that the current 
disability had its onset during service or, in the case of 
organic diseases of the nervous system, had its onset during 
a period of one year following service.

With respect to the Veteran's claim for service connection 
for left ear hearing loss, the relevant, probative, and more 
persuasive evidence is against the claim.  First, service 
treatment records reflect normal hearing thresholds, by VA 
standards, at the time of his entrance and his separation.  
In fact, the earliest evidence of hearing loss is contained 
in the audiological consultation in October 2007, more than 
40 years after service.   

Moreover, following the review of the claims file and 
examination of the Veteran in October 2009,  a VA audiologist 
concluded that the Veteran's left ear hearing loss was less 
likely as not (less than 50/50 probability) caused by or a 
result of military noise exposure.  The examiner also 
provided a rationale for his opinion based on facts and data 
contained within the record, noting that the separation 
examination demonstrated increased, albeit normal, left ear 
hearing.  The examiner went on to explain that the slightly 
increased hearing loss at separation was not significant to 
the extent that it would support a finding of hearing loss 
related to service.  

The record also reflects a medical opinion that contradicts 
the opinion of the October 2009 VA audiologist.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in doing so, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, 
an assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The Court has held that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty, see Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The Board is not bound to accept any opinion 
(from a VA examiner, private physician, or other source) 
concerning the merits of a claim.  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  Rather, it has a duty to assess the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's 
access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).
 
Here, the Board finds that the opinion of the VA examiner in 
October 2009 to be more probative than the private opinion 
offered in support of the claim.  First, while the private 
examiner reported that he had reviewed some of the service 
records, he did not refer specifically to the records 
reviewed.  Second, the examiner was not definite in his 
finding of a relationship between the Veteran's hearing loss 
and service as he stated that it was quite likely that the 
Veteran's hearing loss was due to service.  No rationale was 
provided by the examiner as to the basis for his finding.  On 
the other hand, the VA examiner reviewed the entire claims 
file and specifically referred to the Veteran's service 
entrance and separation examination audiometric findings.  He 
also offered an opinion with supporting rationale.  Thus the 
Board finds this evidence to have greater weight than the 
private examiner's finding.  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statement as to his belief that his hearing 
loss is related to service; however, as a layperson, the 
Veteran is not competent to assert the medical cause of his 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While he may make assertions regarding symptoms he perceives 
to be manifestations of disability, the question of whether  
he had a hearing loss impairment (as defined by VA  
regulation) related to service is one that requires skill in  
diagnosis, and questions involving diagnostic skills must be  
made by medical experts.  38 C.F.R. § 3.159 (2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v.  
Derwinski, 2 Vet. App. 492 (1992).

To the extent that the Veteran contends that his left ear 
hearing loss has existed since his military service, he is 
competent to so claim.  The Veteran is also competent to 
state that he was exposed to acoustic trauma while in 
service.  Additionally, the Board, is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology; however, there is no 
objective medical evidence of record of hearing loss being 
caused by inservice noise exposure during service or within 
one year thereafter.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (holding that negative evidence means 
that "which tends to disprove the existence of an alleged 
fact"); Maxson v. Gober, 230 F.3d

For the sake of analyzing the claim, the Board accepts the 
Veteran's statements that he was exposed to factors, such as 
loud noises, while in service.  However, to the extent that 
the Veteran's statements may be interpreted as indicating 
that he had continuity of symptomatology of hearing loss 
since service, the Board concludes that the contentions have 
less probative value than the other evidence of record which 
shows that there was no hearing loss for many years.  In this 
regard, the Board notes that the Veteran's statements 
contradict his separation examination, which indicates normal 
hearing.  Contemporaneous medical records, such as the 
Veteran's separation examination records, which reflect the 
above-noted results, have significantly higher probative 
value than statements presented many years later in support 
of a claim for monetary benefits, and lessen his credibility. 

Therefore, although the Veteran may have sustained acoustic 
trauma in service, the preponderance of the medical evidence 
shows that chronic left ear hearing loss was not present 
during service, was not manifest within a year after 
separation from service, was not first manifested until many 
years after service, and that any current left ear hearing 
loss is not attributable to any event or injury during 
service. Accordingly, the Board concludes that left ear 
hearing loss was not incurred in service, and may not be 
presumed to have been incurred in service.


ORDER

Service connection for left ear hearing loss is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


